                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK
                               CENTRAL ISLIP DIVISION

 CARDCONNECT, LLC,               )
                                 )
      Plaintiff,
                                 )
 v.                              )                  Case No. 2:20-cv-01526-SJF-ARL
 LAW OFFICE OF FRANCISCO J.      )
 RODRIGUEZ and FRANCISCO J.      )
 RODRIGUEZ,                      )
                                 )
      Defendants.                )
                                 )
 LAW OFFICE OF FRANCISCO J.      )
 RODRIGUEZ and FRANCISCO J.      )
 RODRIGUEZ,                      )
                                 )
      Third-Party Plaintiff
                                 )
 v.                              )
 ANTONION JUAREZ HERNANDEZ;      )
 NEREYDA VEGA; ROYAL LIBERTY OIL )
 LEADINGS, LLC; AND ROYAL        )
 INTERNATIONAL INVESTMENT        )
 GROUP, LLC                      )
                                 )
      Third-Party Defendants     )

                       PLAINTIFF CARDCONNECT, LLC’S
        SUR REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

         Plaintiff CardConnect, LLC (“CCN”) files this Sur Reply only to highlight for the Court

that Defendants Law Office of Francisco J. Rodriguez and Francisco J. Rodriguez (collectively

“Rodriguez”) still do not dispute the only facts necessary to render judgment in CCN’s favor.

         On November 20, 2020, Rodriguez filed his response in opposition to CCN’s Motion for

Summary Judgment. (See Defs./Third-Party Pls.’ Response to Pl.’s Mot. for Summ. J. (ECF No.

28).) In doing so, Rodriguez failed to comply with Local Rule 56.1, which requires a party

opposing a motion for summary judgment to “include a correspondingly numbered paragraph

responding to each numbered paragraph in the statement of the moving party.” Amazingly,




75865721.2
Rodriguez (a commercial litigator who has been licensed to practice since 1979) 1 claims he cannot

be “deemed to understand the consequences of the summary judgment motion” and is entitled to

special protections afforded to pro se litigants. But, even with the opportunity to correct his

mistake, Rodriguez’s Controverting Statement of Facts does nothing to change the outcome CCN’s

Motion. (See Controverting Statement of Facts (“CSOF”) (ECF No. 35).)

         To the contrary, Rodriguez expressly admits all that is necessary for the Court to render

judgment in CCN’s favor. Specifically, Rodriguez admits:

                He signed an agreement with CCN (CSOF ¶ 10);

                He submitted transactions pursuant to that agreement (CSOF ¶¶ 15, 28);

                He submitted transactions from a “fraudulent” card (CSOF ¶¶ 17, 30);

                CCN deposited the funds from the transactions to one of Rodriguez’s accounts

                 (CSOF ¶¶ 19, 32);

                CCN informed him that the transactions were not funded and provided Rodriguez

                 documentation of the same (CSOF ¶¶ 22, 35);

                CCN tried to claw back the funds (CSOF ¶¶ 23, 36);

                He placed a debit block on his account (CSOF ¶¶ 24, 37);

                He has not removed the debit block from his account (CSOF ¶¶ 25, 38); and

                He has not returned the funds to CCN. (CSOF ¶¶ 26, 39.)

Likewise, Rodriguez presents no contradicting evidence for a significant portion of CCN’s facts.

(See CSOF 1-8.) As such, the background facts concerning the payment card industry are not in

dispute.


         1
          Mr. Francisco J. ‘Frank’ Rodriguez, State Bar of Texas (Sept. 2, 2020),
https://www.texasbar.com/AM/Template.cfm?Section=Find_A_Lawyer&template=/Customsour
ce/MemberDirectory/MemberDirectoryDetail.cfm&ContactID=184776.


                                                 2
75865721.2
         Accordingly, Rodriguez still has does nothing to contradict the legal or factual arguments

in CCN’s Motion for Summary Judgment. The Court, therefore, should grant CCN’s Motion for

Summary Judgment against Rodriguez.

         DATED: December 23, 2020                     Respectfully submitted,
                                                      POLSINELLI PC
                                                      By: /s/ John Peterson
                                                      John W. Peterson (#5394200)
                                                      401 Commerce Street, Suite 900
                                                      Nashville, TN 37219
                                                      john.peterson@polsinelli.com
                                                      (615) 259-1510
                                                      Attorney for Plaintiff




                                                 3
75865721.2
                                  CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing was served via email, on the following counsel

of record or registered agent this 23rd day of December, 2020:


Francisco J. Rodriguez
1111 West Nolana, Suite A
McAllen, Texas 78504
frankr@mcallenlawfirm.com
                                                       /s/ John Peterson
                                                          John W. Peterson




                                                  4
75865721.2
